VIA EDGAR August 2, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln Life Variable Annuity Account N and The Lincoln National Life Insurance Company Lincoln InvestmentSolutionsSM File Nos. 811-08517; 333-172328 Ladies and Gentlemen: The Lincoln National Life Insurance Company filed the initial above-referenced Form N-4 Registration Statement on February 18, 2011. Pursuant to Rule 461 under the Securities Act of 1933, The Lincoln National Life Insurance Company, in its capacity as Depositor for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on August 3, 2011, or as soon as possible thereafter. Sincerely, /s/ Delson R. Campbell Delson R. Campbell Vice President VIA EDGAR August 2, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln Life Variable Annuity Account N and The Lincoln National Life Insurance Company Lincoln InvestmentSolutionsSM File Nos. 811-08517; 333-172328 Ladies and Gentlemen: The Lincoln National Life Insurance Company filed the initial above-referenced Form N-4 Registration Statement on February 18, 2011. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Financial Distributors Inc., the principal underwriter for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on August 3, 2011, or as soon as possible thereafter. Sincerely, /s/ Joel Schwartz Joel Schwartz Senior Vice President & Director
